﻿
Allow me first on behalf of the delegation of the Lao People's Democratic Republic to congratulate you, Sir, most warmly on your unanimous election as President of the General Assembly at its forty-fourth session. My delegation is convinced that under your skilful guidance the work of this session will be crowned with success.
I should also like to take this opportunity to express to the Secretary-General, Mr. Perez de Cuellar, our feelings of renewed confidence in the tireless efforts he has made to promote and strengthen peace and co-operation among nations. 
The general international situation has seen a certain easing of tension following the resumption of the dialogue between the two main Powers, the Soviet Union and the United States of America, which made possible the signature and entry into force of the Treaty between tine United States of America and the Union of Soviet Socialist Republics can the Elimination of Their Intermediate-Range and Shorter-Range Missiles. With this very welcome step the world now awaits the conclusion of other agreements on disarmament, particularly one relating to the reduction by 50 per cent of strategic offensive weapons as mentioned encouragingly by the delegations of the Soviet Union and the United States in their statements last week. The deadly capacity of conventional aid chemical weapons also requires full attention from us all. There are grounds for hoping that an agreement will be concluded as soon as possible.
While the general international situation has seen positive changes, nevertheless it remains complex aid full of contradictions. We still see the stockpiling and modernization of weapons, continuing nuclear tests and also research into the militarization of space. Certain Western circles do not seem to be willing to give up their ideas of aggression, interference, the use of force and confrontation, which date back to the dark years of the cold war. Thus the concept of nuclear deterrence reaffirmed by certain great Powers at a time when all our energies are being channelled into building a non-violent world free of nuclear weapons is a threat to the interests and security of all peoples and nations of the world. It should be noted, moreover, that in certain regions conflicts that have lasted for decades have not only not been resolved satisfactorily but are becoming ever more convoluted and tragic military bases are not being dismantled and continue to threaten the sovereignty and territorial integrity of States.
In the Persian Gulf area, the political wisdom guiding the leaders of Iran and Iraq has enabled those two fraternal countries to conclude a cease-fire, thus putting an end to a destructive and agonizing war which tore them apart for nearly eight years. We are convinced that the various efforts being made to implement Security Council resolution 598 (1987), efforts broadly encouraged aid supported by the international community, are sure to achieve the hoped-for result, namely, a final, just and lasting solution to the conflict.
The situation in Afghanistan continues to concern us greatly despite the successful conclusion of the Geneva Agreements in April 1988 aid the total withdrawal from that country of Soviet troops. While to date the Republic of Afghanistan and the Soviet Union have properly applied aid implemented these Agreements both in spirit and in letter, it is to be regretted that the other signatory countries have not suitably honoured their commitments ad have chosen to torpedo them deliberately, which means that Afghanistan at this time is in the grip of a murderous, fratricidal war which sows devastation and grief among the innocent civilian population, the consequences of which will reverberate well beyond the borders of that coin try.
The climate of understanding which developed last year in the Maghreb also encouraged the hope that the problem of Western Sahara would see a happy, acceptable solution through constructive and steady dialogue guaranteeing the courageous Sahraoui people the exercise of their inalienable right to self-determination and independence.
As for the situation in southern Africa, we are pleased with the implementation of the United Nations plan for the independence of Namibia under the leadership of the courageous South west Africa People's Organization (SWAEO). However, it is deplorable that given this positive development the Pretoria regime still continues to practise the inhuman and criminal policy of apartheid against the black African population and the front-line States.
In Latin America and the Caribbean we appreciate to the full the efforts of the Contador a Group and its Support Group and their contribution to peace. The Guatemala Agreement of 7 August 1987 and the Tela Declaration of 7 August 1989 which followed testify to the will of the peoples of this region to reach a peaceful settlement of their conflicts without external interference. Any attempt to supply assistance to the contras in Nicaragua aid to carry out policies of coercion and blockade against other countries by any foreign Power will merely seriously compromise the peace efforts.  
In the Indian Ocean region, the existence of military bases of foreign Peers equipped with nuclear weapons is a constant threat to the independence and security of littoral ad hinterland states. The convening of the International Conference on the Indian Ocean, in accordance with the decision of the General Assembly of the United nations, thus remains necessary, indeed essential in order to guarantee Peace and to promote cooperation among peoples.
The Lao People's Democratic Republic welcomes supports the initiative taken by the coastal countries of the Mediterranean to transform that region into a zone of peace, security end cooperation free of  y foreign military presence.  AS regards the situation in Cyprus, the Government and people of Laos commend the tireless efforts of the Secretary-General of the United Nations whose mission of good offices has made it possible for the people of the two Cypriot co-unities to begin the process of direct negotiations in order to achieve a just and lasting solution to the problem dividing them.
In the Middle East, the situation remains disturbing, owing to the intensification of the occupying Power's implementation of a repressive policy against Palestinian Arabs in the occupied territories. The popular uprising - the intifadah - which, is the expression of the determination end courage of the oppressed Palestinian people, certainly enjoys the sympathy and firm support of the Lao People's Democratic Republic. We also support my initiative aimed at the urgent convening of the International Peace Conference on the Middle East, with the Participation of the Palestine Liberation Organisation on an equal footing with the other parties directly concerned.
In the Korean peninsula, the artificial division imposed from outside and the presence of foreign armed forces in its southern part are the major obstacles to
the peaceful ramification of Korea. Any attempt to admit either part of Korea to the United Nations will merely complicate the situation.
se situation in South-East Asia has currently become the main focus of international public opinion. It will be recalled that each year during the debate on the question of Kampuchea in the Assembly, some claim that the withdraw of Vietnamese troops from Cambodia is a sine qua non for the settlement of this question. Now, that withdrawal has been fully effected. It was concluded less than a week ago in the presence of many international delegations and with  the world's mass media. It was carried out in accordance with the timetable established by the State of Cambodia. But the situation in that country remains unclear, owing to the attempts by some to help Cambodian factions and by other: to return the genocidal Pol Pot regime to power through so-called power-sharing. Meanwhile, the Khmer Rouge have already resumed their recidivist action in the field against innocent civilians, thus terrorizing all foreign nationals, including Laos, in that country. At the military level, convinced that the Vietnamese retreat will weaken the State of Cambodia, the armed elements of the democratic coalition have not hesitated to begin encroaching on the of the latter, particularly in the region of Pailin, near the Khmer-Thai:	Given ail that, it is a mistake, not to say an illusion, on the part of partisans of those who believe that, after the Vietnamese withdrawal from rebel forces will be able to seize some of the land in order to negotiate from a position of force. The case is the same in Afghanistan.
Given such a situation, can we, as supporters of peace and stability, remain indifferent? The Jakarta Informal Meetings were of the view that the withdrawal of Vietnamese troops is linked to the non-return of the genocidal Pol Pot clique to power and to the halting of foreign assistance to Cambodian parties, in order to
avert civil war and to promote national reconciliation. The international Paris Conference that accompanied those meetings led to new positive elements. At this stage of development, we still need to find the meat reasonable means for translating those well-known formulas into actions, to prevent the resumption of armed hostilities, and to avoid actions that might alienate the efforts of countries in the region and those of the co-chairmen of the Paris Conference, who have striven tirelessly to unite the Cambodian parties round a table. My delegation appeals for a turn to the better and for a display of realism.
As for the situation in my country, the Lao People's Democratic Republic, we have seen new, positive developments following the adoption a few years ago of a policy of openness consisting of promoting and encouraging foreign investment through the subsequent restructuring of various administrative and juridical branches able to respond to that new need. This policy, it is generally felt, has contributed actively to improving the climate of relations among countries in the region. It is also comforting to stress here that relations between my country and Thailand are steadily improving, although the border dispute has not yet been settled definitively.
The international political climate has certainly improved over the last few years. However, contrary to expectations and hopes, the world economy continues to go through a serious crisis in its development. Ear from resolving itself, the present structural crisis in tine world economy offers an uncertain future. In fact, the crushing burden of debt continues to oppress the third world. Commodity prices continue to plunge, terms of trade have deteriorated, aid discriminatory practices against the exports of developing countries have further increased. In that truly disastrous external environment, developing countries have undertaken
large-scale reforms and have agreed to broad adjustment measures, which have in certain cases entailed extremely high social and political costs. Those countries deserve the full support aid sympathy of the international community. It is true that a certain degree of recovery has been noted in certain Western developed countries, but that has had scant influence on the effort to improve the health of the world economy.
In the light of today's reality, when the interdependence of States is more obvious than ever before, international economic problems can be solved only if we co-ordinate our actions and if we all, developed and developing countries, act together. For in the new age no country or group of countries can by itself develop and protect itself from the repercussions of world social, economic and ecological problems. In that spirit we support a united and multilateral approach to seeking lasting and effective solutions to present-day problems. If that goal is to be attained, there is a pressing need for serious and constructive dialogue between North and South to begin, and from that viewpoint everything should be done to ensure the success of the special session of the General Assembly, planned for April 1990, devoted to international economic co-operation, and particularly to the resumption of the developing countries growth and economic development.
At a time when the world economy is facing an unprecedented crisis, certain industrial countries are continuing to adopt coercive measures against third-world countries, in violation of ethical principles and of the relevant United Nations resolutions. The international community must do all it can to put an immediate end to such unfair practices.
The drug problem, one of the greatest, scourges of the century, continues to be a source of world concern. The Lao Government fully shares that concern and has taken various measures designed, on the one hand, to bring a gradual halt to the traditional cultivation of poppy by those who engage in such cultivation and, on the other hand, to replace it by a substitute crop. We have developed projects for co-operation in this sphere with such international organizations as the United Nations Development Programme (UNDP) and the United Nations Fund for Drug Abuse Control (UNEDAC), as well as with various interested countries. We plan to expand that co-operation, which should be based on strict respect for the independence and
sovereignty of each State. It is true that in the struggle against drug abuse the non-production of narcotics is of great importance. However, the effective response to the problem is reduction and elimination of demand. The most powerful drug cartels in the world will ultimately founder if all of our children learn just to say "No" to drugs.
In conclusion, my delegation wishes to assure the President that he will have our full co-operation and that we shall work in a constructive spirit with other delegations to contribute to the success of this session of the General Assembly.
